Exhibit 10.2
 
[logo1.jpg]


Re:  411519R-A


­ASSIGNMENT AGREEMENT
(Exchangor to EAT - Replacement Property)


This Assignment Agreement (hereinafter referred to as “Assignment”), is made as
of 2/9/2012(the "Effective Date") by and between CVD Equipment
Corporation(hereinafter referred to as "Exchangor"), andFAE Holdings 411519R,
LLC (hereinafter referred to as "EAT").  Exchangor and EAT are collectively
known as the "Parties" to this Assignment.


RECITALS:


A.           Exchangor, as Buyer, has entered into that certain Purchase and
Sale Agreement (hereinafter referred to as “Replacement Property Agreement”),
with SJA Industries LLC (“Seller”), for the acquisition ofa leasehold interest
of 355 South Technology Drive,Central Islip, and located in the County of ,
State of New York, and further described on Exhibit “A” attached hereto
(hereinafter, and collectively, if more than one, referred to as “Replacement
Property”);


B.           Exchangor desires to exchange relinquished property for Replacement
Property in such way as to qualify for tax-deferred treatment pursuant to and in
accordance with Internal Revenue Code (hereinafter referred to as “I.R.C.”) §
1031, the Treasury Regulations promulgated thereunder (the "Treas. Reg."),
Revenue Procedure 2000-37 and corresponding provisions of state tax law, if any;


C.           Pursuant to a certain Qualified Exchange Accommodation Agreement
(the “QEAA”) by and between Exchangor and EAT, Exchangor desires to assign its
rights, but not its obligations, in the Replacement Property Agreement to EAT,
subject to the terms and conditions of this Assignment and the QEAA;


D.           EAT is willing to accept the assignment of Exchangor’s rights but
not its obligations, in the Replacement Property Agreement, subject to the terms
and conditions of this Assignment and the QEAA.


AGREEMENT:


NOW, THEREFORE, in consideration of the recitals above set forth in this
Assignment, and other good and valuable consideration, Exchangor and EAT agree
as follows:


1.           Assignment.   Exchangor hereby assigns Exchangor’s rights, but not
its obligations, in the Replacement Property Agreement to EAT.EAT accepts the
assignment of Exchangor's rights as Buyer in the Replacement Property Agreement,
subject to the terms and conditions of this Assignment and the QEAA.


2.           Release and Acknowledgment.  Exchangor hereby releases EAT from all
liability in connection with its participation in the Replacement Property
Agreement, except liability arising from EAT’s own willful misconduct or gross
negligence.  Exchangor acknowledges that EAT has made no representations or
warranties concerning the Replacement Property, the physical condition of the
Replacement Property, or the condition of legal title thereto.


3.           Survival of Terms.  All representations, covenants and warranties,
express and implied made by Exchangor, with respect to Replacement Property,
including, without limitation, those made in the Replacement Property Agreement
and this Assignment, shall survive the transfers of the Replacement Property by
Seller to EAT, to the extent provided in the Replacement Property Agreement or
this Assignment.


4.           Notice of Assignment.Exchangor shall give notice of this Assignment
to all parties to the Replacement Property Agreement.


5.           Counterparts.   This Assignment may be executed in counterparts and
shall be binding on all the Parties hereto as if one agreement had been
signed.  Transmittal and receipt of a facsimile copy of this Assignment with
facsimile signatures shall be binding on the Parties hereto.
 


SEE NEXT PAGE FOR SIGNATURES


 
1

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
ASSIGNMENT AGREEMENT
(Replacement Property)








IN WITNESS WHEREOF, the parties have executed this Assignment as their free and
voluntary act and deed as of the day and year first written above.




EAT:


FAE Holdings 411519R, LLC


By:           First American Exchange Company, LLC
Its:           Manager


By:           /s/ Mark Bullock
Name:      Mark Bullock
Title:        In House Counsel




EXCHANGOR:


CVD Equipment Corporation




By:       /s/ Glen Charles
Name:  Glen Charles
Its:       Chief Financial Officer


 
2

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT OF RECEIPT OF A COPY OF ASSIGNMENT




SELLER:


The undersigned hereby acknowledges that they received a copy of the foregoing
Assignment Agreement between CVD Equipment Corporation and FAE Holdings 411519R,
LLC.








By:           /s/ Fran Austrian
Name:      Fran Austrian
Title:        Member of SJA Industries LLC


 
3

--------------------------------------------------------------------------------

 


ASSIGNMENT EXHIBIT "A"


LEGAL DESCRIPTION OF REPLACEMENT PROPERTY


[Legal Description to be attached hereto]



 
 
4